                 Case: 4:21-cv-00438-MTS Doc. #: 1-4 Filed: 04/15/21 Page: 1 of 2 PageID #: 52
                                                                                                                         OGLETREE, DEAKINS, NASH,
                                                                                                                         SMOAK & STEWART, P.C.
                                                                                                                         Attorneys at Law
                                                                                                                         7700 Bonhomme Avenue, Suite 650
                                                                                                                         St. Louis, MO 63105
                                                                                                                         T elephone: 314-802-3935
                                                                                                                         Facsimile: 314-802-3936
                                                                                                                         www.ogletree.com



            Gregg M. Lemley
            314-802-3941
            gregg.lemley@ogletree.com

                                                                         September 22, 2020


            Via Electronic and U.S. Mail
            Timm W. Schowalter
            Sandberg Phoenix & von Gontard P.C.
            600 Washington Ave., 15th Floor
            St. Louis, MO 63101
            tschowalter@sandbergphoenix.com
                       RE:        Drew Carter’s Obligations to Maritz

            Dear Timm:

                   We are in receipt of your September 15, 2020 letter to Steven Gallant regarding your client,
            Drew Carter. We represent Maritz in this dispute, so please direct all further communications to us.
            We write to address several contentions in your letter and outline Maritz’s expectations going
            forward.

                     As an initial matter, Maritz disputes Mr. Carter’s characterization of his past conduct.
            Mr. Carter did more than “engage[] in good-faith efforts to assist in the smooth transition of client
            services” and offer “support . . . [to] a group of friends discussing the impact these layoffs have on
            their livelihood and general mental health.” Rather, Maritz has received several first-hand reports
            that Mr. Carter engaged in solicitation or otherwise attempted to interfere with Maritz’s relationships
            with, in violation of his Agreement. Moreover, Maritz disputes that Mr. Carter’s actions were
            performed with “full transparency” or with Maritz’s approval. In any event, Mr. Carter is now on
            notice that Maritz does not condone his activities and views them as a breach of his Agreement.

                  We appreciate your assurances that Mr. Carter will not interfere with Maritz’s current
            customer relationships and will abide by the terms of his non-disclosure obligations going forward.
            However, please ensure that Mr. Carter understands he must abide by all terms and conditions of his
            Agreement, including the non-competition and all non-solicitation provisions.

                    In your letter, you indicated without explanation that “the enforceability of the Agreement is
            generally in dispute[.]” To the extent Mr. Carter does not believe he is bound by any term of the
            Agreement, or believes that any term is unenforceable or inapplicable to him, please notify us
            immediately, providing an explanation for Mr. Carter’s understanding of the Agreement and his legal



Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville ▪ Houston
Indianapolis ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada) ▪ Morristown
Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland, ME ▪ Portland, OR ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
   Case: 4:21-cv-00438-MTS Doc. #: 1-4 Filed: 04/15/21 Page: 2 of 2 PageID #: 53
Timm W. Schowalter
Sandberg Phoenix & von Gontard P.C.
September 22, 2020
Page 2



grounds for his position. Once again, Maritz expects Mr. Carter to abide by the Agreement in its
entirety.

        With respect to the return of Mr. Carter’s Maritz-issued laptop computer, we request the laptop
not be altered, copied, or imaged in any way. Please do not turn on or otherwise access the laptop,
which is Maritz’s property. Instead, we ask that your firm make the laptop available for pickup at
your offices this week, and we will make arrangements for a courier to retrieve it. Maritz agrees that
it makes sense to create a forensic image of the laptop upon our firm’s receipt. We will retain an
independent third-party forensic expert to create this image, including a copy for your firm, and will
ask that your copy be held by the forensic expert for safekeeping. In the event of litigation, the
forensic expert will produce this copy, subject to the entry of an appropriate protective order and/or
forensic protocol, with an “Attorneys’ Eyes Only” designation.

       Finally, we emphasize that Maritz would like to ensure an amicable separation with Mr. Carter
and avoid the need for litigation with him. To that end, please ensure that Mr. Carter understands he
must abide by all terms of his Agreement going forward.

       If you would like to discuss this matter further, please do not hesitate to contact me.




GML/mrt
cc:    Steven Gallant

                                                                                             44308098.1
